DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 11/8/21 regarding application 16/904096 that was initially filed on 6/17/20. Claims 85-91, 94-104 are pending.


Specification
        Applicant is reminded of the proper language and format for an abstract of the disclosure.
        The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
        The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
the abstract includes more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 85, 87 - 89, and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al., US 2012/0230595 A1 (hereinafter Kubo) in view of Albrecht et al., US 2015/0379970 A1 (hereinafter Albrecht), and further in view of Munsil et al., US 2005/0063586 A1 (hereinafter Munsil).

	As for claim 85, Kubo discloses an image processing system, comprising: a first image processing device configured to process image data ([0011], e.g., image) comprising a plurality of pixels each having first pixel data of 10 bits (Fig. 2, e.g., element 10 bits before element 64); a dithering unit configured to perform a dithering ([0026], e.g., dither method) on the first pixel data of each of the pixels of the image data and generate, for each of the plurality of pixels, second pixel data of 8 bits (Fig. 2, e.g., 8 bits before element 68), to thereby provide dithered image data. 
	Kubo does not explicitly disclose a memory including a first region configured to store the 8 bits of the second pixel data of each of the plurality of pixels and a second region configured to store 2 bits of the first pixel data of each of the plurality of pixels; a second image processing device configured to receive only the 8 bits of the second pixel data of each of the plurality of pixels as dithered image data from the first region; and process the stored 2 bits of the first pixel data of the non-dithered image data. 
	However, Albrecht teaches a memory including a first region configured to store the 8 bits of the second pixel data (Fig. 6, e.g., element 52 and [0106], e.g., modifications and alternative forms) of each of the plurality of pixels and a second region configured to store 2 bits (Fig. 6, e.g., element 58 and [0106], e.g., modifications and alternative forms) of the first pixel data of each of the plurality of pixels; a second image processing device ([0041], e.g., image displayed by the display 12) configured to receive only the 8 bits of the second pixel data of each of the plurality of pixels as dithered image data from the first region (Fig. 6, e.g., element 52 and [0106], e.g., modifications and alternative forms); and process ([0060], e.g., LSB group 58 may be used to select, note that the LSBs are subject to processes such as a reading process from memory for pattern selection) the stored 2 bits of the first pixel data of the non-dithered image data (Fig. 6, e.g., element 58 and [0106], e.g., modifications and alternative forms).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kubo and Albrecht before him/her to modify the image processing device, image processing method, and storage medium of Kubo with the teaching of refresh rate dependent dithering of Albrecht with a motivation to display an image with improved displayed image quality even when the electronic display utilizes a lower refresh rate by reducing the possibility that flicking and/or artifacts distort the image as taught by Albrecht ([0004]) and/or reduce the amount of data to be transmitted to a display that has a different bit-depth of the pixel.
	Kubo as modified by Albrecht does not explicitly teach a reverse dithering unit configured to perform a reverse dithering operation on the 8 bits of the second pixel data to restore 8 first bits of the first pixel data corresponding to more significant bits of the first pixel data, wherein the first image processing device is further configured to process, for each of the pixels of the image data, the restored 8 first bits of the first pixel data. 
	However, Munsil teaches a reverse dithering unit configured to perform a reverse dithering operation on the 8 bits of the second pixel data to restore 8 first bits of the first pixel data corresponding to more significant bits of the first pixel data ([0095], e.g., undithering), wherein the first image processing device is further configured to process ([0096], e.g., up-sample), for each of the pixels of the image data, the restored 8 first bits of the first pixel data ([0095], e.g., undithering).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kubo, Albrecht, and Munsil before him/her to modify the image processing device, image processing method, and storage medium of Kubo with the teaching of image processing using linear light values and other image processing improvements of Munsil with a motivation to restore original values of the image data for further processing such as displaying the original image for comparison or different dithering operation for different application.

	As for claim 87, most of limitations of this claim have been noted in the rejection of Claim 85. In addition, Kubo further discloses the second image processing device is a display controller ([0013], e.g., controls displaying).

	As for claim 88, most of limitations of this claim have been noted in the rejection of Claim 85. In addition, Kubo further discloses for at least some of the pixels, the 8 first bits of the first pixel data corresponding to more significant bits of the first pixel data have a different value than a value than the 8 bits of the second pixel data ([0011], e.g., image).

	As for claim 89, most of limitations of this claim have been noted in the rejection of Claim 85. 
	Kubo as modified by Munsil does not explicitly teach the 2 bits of the first pixel data stored in the second region of the memory correspond to less significant bits of the first pixel data. 
	However, Albrecht teaches the 2 bits of the first pixel data stored in the second region of the memory correspond to less significant bits of the first pixel data (Fig. 6, e.g., element 58 and [0106], e.g., modifications and alternative forms).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kubo, Munsil, and Albrecht before him/her to modify the image processing device, image processing method, and storage medium of Kubo with the teaching of refresh rate dependent dithering of Albrecht with a motivation to display an image with improved displayed image quality even when the electronic display utilizes a lower refresh rate by reducing the possibility that flicking and/or artifacts distort the image as taught by Albrecht ([0004]) and/or reduce the amount of data to be transmitted to a display that has a different bit-depth of the pixel.

	As for claim 103, most of limitations of this claim have been noted in the rejection of Claim 101. 
	Kubo as modified by Albrecht does not explicitly teach with respect to each pixel of the image data, the first image processing device is further configured to receive the second pixel data of 8 bits and the 2 bits of first pixel data from the memory, and restore pixel data of 10 bits corresponding to an original image through a reverse dithering operation on the second pixel data of 8 bits to restore 8 first bits of the first pixel data, the restored 8 first bits of the first pixel data and the 2 bits of the first pixel data from the memory forming the restored pixel data of 10 bits. 
	However, Munsil teaches with respect to each pixel of the image data, the first image processing device is further configured to receive the second pixel data of 8 bits and the 2 bits of first pixel data from the memory, and restore pixel data of 10 bits corresponding to an original image through a reverse dithering operation ([0095], e.g., undithering) on the second pixel data of 8 bits to restore 8 first bits of the first pixel data, the restored 8 first bits of the first pixel data and the 2 bits of the first pixel data from the memory forming the restored pixel data of 10 bits ([0095], e.g., undithering).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kubo, Albrecht, and Munsil before him/her to modify the image processing device, image processing method, and storage medium of Kubo with the teaching of image processing using linear light values and other image processing improvements of Munsil with a motivation to restore original values of the image data for further processing such as displaying the original image for comparison or different dithering operation for different application.

	2.	Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Albrecht, Munsil, and further in view of Drabinski et al., US 2017/0178278 A1 (hereinafter Drabinski).

	As for claim 86, most of limitations of this claim have been noted in the rejection of Claim 85. 
	Kubo as modified by Albrecht and Munsil does not explicitly teach the first image processing device is a codec module. 
	However, Drabinski teaches the first image processing device is a codec module ([0040], e.g., video codec engine 306).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kubo, Albrecht, Munsil, and Drabinski before him/her to modify the image processing device, image processing method, and storage medium of Kubo with the teaching of method and apparatus for updating a shader program based on current state of Drabinski with a motivation to reduce the amount of bitstream to save transmission cost and time.

	3.	Claims 90 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Albrecht, Munsil, and further in view of Yu et al., US 2008/0192928 A1 (hereinafter Yu).

	As for claim 90, most of limitations of this claim have been noted in the rejection of Claim 85. 
	Kubo as modified by Albrecht and Munsil does not explicitly teach a memory controller configured to control the memory. 
	However, Yu teaches a memory controller configured to control the memory ([0080], e.g., controller).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kubo, Albrecht, Munsil, and Yu before him/her to modify the image processing device, image processing method, and storage medium of Kubo with the teaching of portable electronic storage devices with hardware security based on advanced encryption standard of Yu with a motivation to provide a correct operation of the memory for data retrieval and storage.

	As for claim 91, most of limitations of this claim have been noted in the rejection of Claim 90. 
	Kubo as modified by Albrecht and Munsil does not explicitly teach the memory controller is configured to communicate with the memory through a data bus having a bandwidth equal to 8 bits or equal to a multiple of 8 bits. 
	However, Yu teaches the memory controller is configured to communicate with the memory through a data bus having a bandwidth equal to 8 bits or equal to a multiple of 8 bits ([0080], e.g., 8-bit data bus).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kubo, Albrecht, Munsil, and Yu before him/her to modify the image processing device, image processing method, and storage medium of Kubo with the teaching of portable electronic storage devices with hardware security based on advanced encryption standard of Yu with a motivation to provide a correct operation of the memory for data retrieval and storage.

	4.	Claims 101 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Albrecht.

	As for claim 101, Kubo discloses an image processing system, comprising: a first image processing device configured to process image data ([0011], e.g., image) comprising a plurality of pixels each having pixel data of 10 bits (Fig. 2, e.g., element 10 bits before element 64), wherein the first image processing device is further configured to perform a dithering process ([0026], e.g., dither method) using a mask ([0037], e.g., dither matrix) including coefficients ([0037], e.g., offset value set) and the pixel data of 10 bits (Fig. 2, e.g., element 10 bits before element 64) to improve image quality. 
	Kubo does not explicitly disclose the first image processing device is further configured to provide to a memory to store, with respect to the each of the pixels, 2 bits of the first pixel data of non-dithered image data and second pixel data of 8 bits corresponding to dithered image data; and a second image processing device configured to receive, with respect to each pixel of the image data, only the second pixel data of 8 bits of each of the plurality of pixels corresponding to the dithered image data from the memory, and wherein after the dithering process is performed, the 2 bits of the first pixel data of non-dithered image data and the second pixel data of 8 bits corresponding to dithered image data are stored in the memory. 
	However, Albrecht teaches the first image processing device is further configured to provide to a memory to store, with respect to the each of the pixels, 2 bits of the first pixel data (Fig. 6, e.g., element 58 and [0106], e.g., modifications and alternative forms) of non-dithered image data and second pixel data of 8 bits (Fig. 6, e.g., element 52 and [0106], e.g., modifications and alternative forms) corresponding to dithered image data; and a second image processing device ([0041], e.g., image displayed by the display 12) configured to receive, with respect to each pixel of the image data, only the second pixel data of 8 bits (Fig. 6, e.g., element 52 and [0106], e.g., modifications and alternative forms) of each of the plurality of pixels corresponding to the dithered image data from the memory, and wherein after the dithering process is performed, the 2 bits (Fig. 6, e.g., element 58 and [0106], e.g., modifications and alternative forms) of the first pixel data of non-dithered image data and the second pixel data of 8 bits (Fig. 6, e.g., element 52 and [0106], e.g., modifications and alternative forms) corresponding to dithered image data are stored (Fig. 6, elements 52 and 58, note the data remain in the memory as a stored data after the dithering process) in the memory. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kubo and Albrecht before him/her to modify the image processing device, image processing method, and storage medium of Kubo with the teaching of refresh rate dependent dithering of Albrecht with a motivation to display an image with improved displayed image quality even when the electronic display utilizes a lower refresh rate by reducing the possibility that flicking and/or artifacts distort the image as taught by Albrecht ([0004]) and/or reduce the amount of data to be transmitted to a display that has a different bit-depth of the pixel.

	As for claim 102, most of limitations of this claim have been noted in the rejection of Claim 101. 
	Kubo does not explicitly teach the first image processing device is further configured to provide the second pixel data of 8 bits such that the second pixel data of 8 bits is stored in a first region of the memory and the 2 bits of first pixel data such that the 2 bits of first pixel data is stored in a second region of the memory. 
	However, Albrecht teaches the first image processing device is further configured to provide the second pixel data of 8 bits (Fig. 6, e.g., element 52 and [0106], e.g., modifications and alternative forms) such that the second pixel data of 8 bits is stored in a first region of the memory and the 2 bits of first pixel data (Fig. 6, e.g., element 58 and [0106], e.g., modifications and alternative forms) such that the 2 bits of first pixel data is stored in a second region of the memory. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kubo and Albrecht before him/her to modify the image processing device, image processing method, and storage medium of Kubo with the teaching of refresh rate dependent dithering of Albrecht with a motivation to display an image with improved displayed image quality even when the electronic display utilizes a lower refresh rate by reducing the possibility that flicking and/or artifacts distort the image as taught by Albrecht ([0004]) and/or reduce the amount of data to be transmitted to a display that has a different bit-depth of the pixel.

	5.	Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Albrecht, and further in view of Drabinski.

	As for claim 104, most of limitations of this claim have been noted in the rejection of Claim 101. 
	Kubo as modified by Albrecht does not explicitly teach the first image processing device is a codec module. 
	However, Drabinski teaches the first image processing device is a codec module ([0040], e.g., video codec engine 306).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kubo, Albrecht, and Drabinski before him/her to modify the image processing device, image processing method, and storage medium of Kubo with the teaching of method and apparatus for updating a shader program based on current state of Drabinski with a motivation to reduce the amount of bitstream to save transmission cost and time.
	In addition, Kubo further discloses the second image processing device is a display controller ([0013], e.g., controls displaying).

Response to Arguments
Applicant 's arguments filed 11/8/21 have been fully considered but they are not persuasive.
	The applicant argues with respect to claim 85, prior art does not teach a first imaging device configured to process, for each of the pixels of the image data, the restored 8 first bits of the first pixel data and the stored 2 bits of the first pixel data of the non-dithered image data. Examiner respectfully disagrees. As presented above, the references teache the feature.
	Applicant's other arguments, filed 11/8/21, have been considered but are moot because the arguments do not apply to any of the citations being used in the current rejection.

Allowable Subject Matter
Claims 94-100 are allowable.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2012/0262467 A1 discloses an image processing apparatus that includes a memory control circuit that stores pixel data in a frame memory, an image processing circuit that processes the pixel data stored in the frame memory, and an output circuit that outputs processed pixel data. 
        2.    US 8345739 B2 discloses a method, medium, and apparatus controlling a bit rate in image data encoding. 
        3.    US 2012/0113271 A1 discloses a processor comprising groups of plural processor elements and corresponding data registers. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485